                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SRIDHAR SRINVASAN,                               Case No. 18-cv-03977-HSG
                                                        Plaintiff,                          ORDER GRANTING MOTION TO
                                   8
                                                                                            DISMISS AND DENYING WITHOUT
                                                 v.                                         PREJUDICE REQUEST FOR LEAVE
                                   9
                                                                                            TO FILE A MOTION FOR
                                  10       JERED KENNA,                                     SANCTIONS
                                                        Defendant.                          Re: Dkt. No. 52
                                  11

                                  12
Northern District of California
 United States District Court




                                  13       MICHAEL HAAS, et al.,                            Case No. 18-cv-03978-HSG
                                                        Plaintiffs,
                                  14
                                                 v.
                                  15
                                                                                            Re: Dkt. No. 38
                                  16       JERED KENNA,
                                                        Defendant.
                                  17

                                  18
                                  19           Pending before the Court are Defendant’s motions to dismiss the second amended

                                  20   complaints in these related actions, briefing for which is complete. See Srinvasan v. Kenna, Dkt.

                                  21   Nos. 51 (“Srinvasan SAC”), 52 (“Srinvasan Mot.”), 54 (“Srinvasan Opp.”), 55 (“Srinvasan

                                  22   Reply”); Haas v. Kenna, Dkt. Nos. 37 (“Haas Mot.”), 38 (“Haas Mot.”), 40 (“Haas Opp.”), 41

                                  23   (“Haas Reply”). Defendant also requests leave to file separate motions for sanctions. See

                                  24   Srinvasan Mot. at 12; Haas Mot. at 15. After carefully considering the parties’ arguments, the

                                  25   Court GRANTS Defendant’s motions to dismiss, but DENIES WITHOUT PREJUDICE

                                  26   Defendant’s request for leave to file a motion for sanctions.1

                                  27
                                       1
                                  28    The Court finds these matters appropriate for disposition without oral argument and the matters
                                       are deemed submitted. See Civil L.R. 7-1(b)
                                   1   I.     LEGAL STANDARD

                                   2          Federal Rule of Civil Procedure (“Rule”) 8(a) requires that a complaint contain “a short

                                   3   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

                                   4   8(a)(2). A defendant may move to dismiss a complaint for failing to state a claim upon which

                                   5   relief can be granted under Rule 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only

                                   6   where the complaint lacks a cognizable legal theory or sufficient facts to support a cognizable

                                   7   legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To

                                   8   survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is

                                   9   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

                                  10   plausible when a plaintiff pleads “factual content that allows the court to draw the reasonable

                                  11   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

                                  12   678 (2009).
Northern District of California
 United States District Court




                                  13          In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  14   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  15   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                  16   courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  17   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  18   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)). The Court

                                  19   also need not accept as true allegations that contradict matter properly subject to judicial notice or

                                  20   allegations contradicting the exhibits attached to the complaint. Sprewell, 266 F.3d at 988.

                                  21          If the court concludes that a 12(b)(6) motion should be granted, the “court should grant

                                  22   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  23   pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d

                                  24   1122, 1127 (9th Cir. 2000) (en banc) (internal citations and quotation marks omitted). But “where

                                  25   the Plaintiff has previously been granted leave to amend and has subsequently failed to add the

                                  26   requisite particularity to its claims, the district court’s discretion to deny leave to amend is

                                  27   particularly broad.” See Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir.

                                  28   2009) (quotation marks and alterations omitted).
                                                                                           2
                                   1   II.    DISCUSSION

                                   2          Plaintiffs previously brought five state law causes of action against Defendant. See

                                   3   Srinvasan, Dkt. No. 21 (“Srinvasan FAC”) ¶¶ 22–51; Haas, Dkt. No. 20 (“Haas FAC”) ¶¶ 29–65.

                                   4   All of Plaintiffs’ claims sought to hold Defendant Kenna liable for alleged acts or omissions of a

                                   5   company for which he served as CEO: Tradehill, Inc (“Tradehill”). See, e.g., Srinvasan FAC ¶¶ 3

                                   6   (alleging that Kenna “was co-founder and CEO of Tradehill, Inc.”), 6 (alleging that “Tradehill was

                                   7   the alter ego of Kenna such that there is a unity of ownership and control in that Kenna dominated

                                   8   and controlled Tradehill; that Tradehill did not operate as a bona fide corporation; and that

                                   9   Tradehill was inadequately capitalized, and that unfair and inequitable results will follow if the

                                  10   corporate separateness of Tradehill from Kenna is recognized”), 7 (alleging that “Kenna was in

                                  11   possession and control of the assets that Tradehill had custody of, including plaintiff’s bitcoin”).

                                  12          When Defendant moved to dismiss each of Plaintiffs’ claims for, in part, failure to plead
Northern District of California
 United States District Court




                                  13   alter ego liability, Plaintiffs freely conceded that their pleadings were inadequate on this front, but

                                  14   sought leave to amend to plead “the specificity requirement for alter ego.” See, e.g., Srinvasan,

                                  15   Dkt. No. 22 at 6–7 (moving to dismiss the FAC for failure to plead sufficient facts to invoke the

                                  16   alter ego doctrine); Srinvasan, Dkt. No. 34 at 3 (“Plaintiff had initially pleaded the alter ego

                                  17   doctrine generally because the Complaint had been filed in state court, and because California

                                  18   applies a general pleading standard to alter ego. Counsel was unaware of the specificity

                                  19   requirement for alter ego, and requests leave to amend to so plead.”). And the Court granted

                                  20   Defendant’s motions to dismiss the first amended complaints, in part, due to Plaintiffs’ failures to

                                  21   plead alter ego. See, e.g., Srinvasan, Dkt. No. 49 at 5. The Court explained that pleading alter ego

                                  22   liability was a “threshold issue for all claims in these actions,” given the nature of the allegations.

                                  23   Id. The Court further warned that failure to cure this threshold defect “may result in dismissal

                                  24   without leave to amend.” Id. at 4–5.

                                  25          Following the Court’s dismissal order, Plaintiffs filed second amended complaints in both

                                  26   actions. Plaintiffs narrowed their state law causes of action to two: (1) conversion, as to all

                                  27   Plaintiffs; and (2) misrepresentation, as to Plaintiff Johnson alone. See Srinvasan SAC ¶¶ 20–26;

                                  28   Haas SAC ¶¶ 28–40. But Plaintiffs failed to add any allegations whatsoever to the operative
                                                                                          3
                                   1   complaints that would in any way merit the Court reconsidering its prior conclusion concerning

                                   2   alter ego liability. In fact, the operative complaints recite verbatim the same allegations this Court

                                   3   previously found lacking. Compare, e.g., Srinvasan SAC ¶¶ 3, 6–7, with Srinvasan FAC ¶¶ 3, 6–

                                   4   7. In other words, nothing has changed.

                                   5           When confronted with their failure to amend the complaint in any way on this matter, see,

                                   6   e.g., Srinvasan Mot. at 6–7, Plaintiffs’ only response was the following:

                                   7                     A clarification is in order. Plaintiff[s] [is/are] not suing Tradehill, nor
                                                         [is/are] plaintiff[s] stating any causes of action against Tradehill.
                                   8                     Furthermore, plaintiff[s] [is/are] not pleading against Kenna based on
                                                         alter ego liability. Plaintiff[s] [is/are] not alleging that Kenna is liable
                                   9                     because of his actions on behalf of Tradehill as its CEO.
                                  10                     Plaintiff[s] [is/are] alleging that Kenna converted [their] bitcoin. The
                                                         cause of action for conversion is pleaded as against Kenna and the
                                  11                     Doe defendants as individuals only, in their capacity as individuals
                                                         only, not based on alter ego liability. Paragraph 6 therefore needs to
                                  12                     be stricken to avoid this ambiguity. Plaintiff[s] stipulate[s] that it be
Northern District of California
 United States District Court




                                                         stricken.
                                  13

                                  14   See Srinvasan Opp. at 1; Haas Opp. at 1. Plaintiffs miss the point entirely. It is beside the point

                                  15   that Plaintiffs did not name Tradehill as a defendant. Indeed, Plaintiffs must plead alter ego

                                  16   because they brought suit against Tradehill’s CEO, rather than Tradehill itself. And they cannot

                                  17   handwave the alter ego requirements—which this Court plainly stated were necessary in its

                                  18   dismissal order—by stating that they are pleading conversion against Kenna himself, without

                                  19   having pled any facts attributable to Kenna other than acts purportedly performed by him as CEO

                                  20   of Tradehill. Further, even if the Court were to strike paragraph six of the respective complaints,

                                  21   each otherwise notes that Plaintiffs bring suit against Kenna as “co-founder and CEO of Tradehill,

                                  22   Inc.” See, e.g., Srinvasan SAC ¶ 3. And each alleges that Kenna absconded with bitcoin “that

                                  23   Tradehill had custody of.” See, e.g., id. ¶ 7. Neither operative complaint anywhere attributes any

                                  24   wrongdoing to Kenna other than for alleged malfeasance as CEO of Tradehill. Plaintiffs thus

                                  25   must plead alter ego to survive dismissal, as this Court previously ordered. But Plaintiffs ignored

                                  26   this direction.

                                  27           Given Plaintiffs’ repeated failures to state a cognizable claim based on alter ego liability, a

                                  28   threshold issue, the Court dismisses all claims without leave to amend. See Zucco Partners, LLC,
                                                                                              4
                                   1   552 F.3d at 1007 (9th Cir. 2009).

                                   2   III.      REQUEST FOR LEAVE TO FILE MOTION FOR RULE 11 SANCTIONS
                                   3             Beyond moving to dismiss Plaintiffs’ complaints, Defendant seeks leave to file separate

                                   4   motions for Rule 11 sanctions. But it is unclear what federal or local rule requires leave of Court

                                   5   to submit such a motion. Rule 11(c)(2) provides that motions for sanctions “must be served under

                                   6   Rule 5,” and “must not be filed or be presented to the court if the challenged paper, claim, defense,

                                   7   contention, or denial is withdrawn or appropriately corrected within 21 days after service or within

                                   8   another time the court sets.”

                                   9             Defendant maintains that he seeks leave to file motions for sanctions because his deadline

                                  10   to move to dismiss the second amended complaints “did not give [him] sufficient time to afford

                                  11   Plaintiffs the twenty-one-day safe harbor/grace period under Rule 11(c)(2) to cure the defects in

                                  12   their complaint.” See, e.g., Srinvasan Reply at 7. But nothing prevented Defendant from serving
Northern District of California
 United States District Court




                                  13   motions for sanctions on Plaintiffs under Rule 5 before moving to dismiss the operative

                                  14   complaints, and then later filing those motions for sanctions with the Court, had Plaintiffs failed to

                                  15   timely correct their filings, even if the necessary “correction” meant voluntarily dismissing the

                                  16   claims.

                                  17             Having found that Defendant does not need leave of Court to file a motion for sanctions,

                                  18   the Court DENIES WITHOUT PREJUDICE Defendant’s request. Nevertheless, the Court has

                                  19   serious concerns about Plaintiffs’ counsel’s compliance with his Rule 11 obligations to the Court.

                                  20   The Court cautioned counsel to “carefully consider” such obligations “in determining the scope

                                  21   and content of any amended complaint.” See Srinvasan, Dkt. No. 49 at 13. And yet, Plaintiffs

                                  22   submitted complaints that failed to cure the primary threshold defect identified in the Court’s

                                  23   dismissal order. Making matters worse, Plaintiff Johnson again advanced a “misrepresentation”

                                  24   cause of action. See Haas SAC ¶¶ 34–40. But Plaintiff Johnson abandoned the claim altogether

                                  25   by failing to oppose Defendant’s substantive grounds for moving to dismiss this cause of action.

                                  26   See Haas Mot. 11–13 (moving to dismiss this cause of action); Haas Opp. (failing to mention

                                  27   whatsoever the misrepresentation cause of action). The Court will consider a motion for sanctions

                                  28   based on these grounds or any others if and when it is filed.
                                                                                          5
                                   1   IV.   CONCLUSION

                                   2         The Court GRANTS Defendant’s motions to dismiss Plaintiffs’ second amended

                                   3   complaints WITHOUT LEAVE TO AMEND as to all claims. The Court DENIES WITHOUT

                                   4   PREJUDICE Defendant’s request for leave to submit motions for sanctions.

                                   5         The clerk is directed to close the files.

                                   6         IT IS SO ORDERED.

                                   7   Dated: 7/17/2019

                                   8

                                   9
                                                                                              HAYWOOD S. GILLIAM, JR.
                                  10                                                          United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
